CANTY, J.
I concur, with this addition: That it was not intended, by the former opinion in this case, to hold that this plaintiff had an absolute right to control, in this action, further proceedings as to the alleged fraudulent sale of the corporate assets by the receiver, or that this action might not be thwarted by some action of the receiver or the court in the receivership proceedings. At the time of the former appeal, I was, and still-am, of the opinion that the plaintiff had a right to bring this action to restrain the real and pretended purchasers of the assets from the receiver from disposing of the same, pending action by the receiver or the court in the receivership proceedings. And if, by such action, in such proceedings, the sale was disaffirmed, the injunction in this action might be made permanent. But if the court, in those proceedings, ratified the alleged fraudulent sale, and ordered the collection of the purchase price of the same, the plaintiff could not, by this action, prevent it; and, as far as concerns this action, the receiver, who is the mere officer of the court, may also, without any order of the court, proceed to ratify the sale and collect from the sureties on the undertaking. If he is to be prevented from doing so, it must be by an application to the court in the receivership proceedings, and not by a restraining order in this action.